Citation Nr: 9919694	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic low back 
pain, probable lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1988 to 
June 1992.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for chronic low back pain probable 
lumbar strain was denied in a September 1992 rating decision.  
The appellant did not appeal.

2.  The evidence submitted in support of the petition is 
cumulative.


CONCLUSION OF LAW

The September 1992 rating decision denying service connection 
for chronic low back pain probable lumbar strain is final.  
New and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The issue on appeal is whether new and material evidence has 
been presented to reopen a claim for service connection for 
chronic low back pain, probable lumbosacral strain.  Service 
connection for chronic low back pain, probable lumbar strain 
was denied in a September 1992 rating decision.  The 
appellant was informed of the decision and did not appeal.  
That decision was final.  However, a claim may be reopened 
upon submission of new and material evidence.

The appellant submitted letters in 1993, 1994 and 1996 
requesting that his claim be reopened and contending that his 
July 1992 VA examination was inadequate as to his back.  In 
each case, the RO notified the appellant that new and 
material evidence was required to reopen his claim.  The RO's 
actions in this case are supportable, the September 1992 
rating decision was final for RO purposes and in accord with 
38 C.F.R. § 3.104 (1998).  The Board notes that the 
provisions of finality contained in 38 C.F.R. § 3.104 govern 
only the regional office.  The veteran's statements did not 
give rise to a notice of disagreement, timely or otherwise.

The evidence before the RO at the time of the prior September 
1992 denial is summarized as follows:

An original claim was filed in June 1992 claiming disability 
as a result of recurring back pain.  Service medical records 
were of record and revealed complaints of back trouble and 
recurrent back pain at the time of his enlistment in July 
1988.  His spine was normal on examination.  Lumbar spine X-
rays were normal in November 1988.  He complained of low back 
pain in December 1988 and back strain was diagnosed.  
Lumbosacral strain was diagnosed in July 1991 and X-rays of 
the spine were normal.  He complained in April 1992 of back 
pain after playing football.  Low back strain was diagnosed.  
He complained again later in April.  There was tenderness in 
the lumbosacral area and he had some painful movement.  
Associated X-rays were normal and the pain was of 
undetermined etiology.  At the time of his separation 
physical in May 1992, he indicated a history of recurrent 
back pain.  Examination of his spine was normal.

The results of a VA examination conducted in July 1992 were 
of record.  The examiner reported subjective complains of 
chronic low back pain.  The appellant was able to stand erect 
and no spasm or tenderness was noted.  No significant pain on 
motion was noted.  Probable lumbar strain was indicated with 
an unremarkable examination.  Associated X-rays were normal.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims folder in relation to 
service connection for low back pain, probable lumbosacral 
strain since the September 1992 rating decision consisted of 
the following:

VA Medical Center records from October 1993 documented a 
complaint of lower back pain.  He complained of back pain in 
June 1996 that was unchanged.  In July 1996 he complained of 
persistent back pain with spasm.  He reported that he first 
hurt his back in high school and that it was aggravated in 
service.  X-rays from July 1996 showed only possible mild 
scoliosis to the left.  In September 1996 the appellant 
reported chronic low back pain that had recently worsened.  
There was point tenderness in the area of the 4th and 5th 
vertebra.  Low back pain without radiculopathy was diagnosed.  
In March 1998 he complained of back pain unresponsive to 
treatment.

The appellant provided testimony before the RO in October 
1998.  He first injured his back in basic training.  At the 
hospital they could not find anything wrong as far as broken 
bones or otherwise.  He was given painkillers and muscle-
relaxers and put on best rest for a time.  He had had 
problems ever since.  His initial VA examination was 
inadequate as far as his back was concerned.  He had constant 
throbbing pain around the midsection of his back and constant 
popping.  He was most stiff in the morning.  It flared 
regularly with exercise and bending.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

The claim was denied in September 1992 on the basis that 
although the service medical records showed subjective 
complaints of low back pain, the VA examination in July 1992 
was unremarkable for a back condition.  In other words, at 
the time of the prior denial, there was evidence of inservice 
back complaints but no competent evidence of a current 
diagnosis.  The RO noted the examiner's statements and 
implicitly determined that the finding of an unremarkable 
examination was more probative than an impression of probable 
lumbar strain.

Since the determination, the veteran has petitioned to reopen 
the claim.  The veteran has testifies that he has had back 
pain during and subsequent to service.  This evidence is 
cumulative.  The record at the time of the prior denial 
included that veteran's complaints of inservice and post 
service pain.  Service connection had not been denied because 
of an absence of complaints.  Rather, service connection was 
denied because it was determined that there was an absence of 
evidence of a valid or acceptable diagnosis. 

The record also establishes that the veteran sought treatment 
or has otherwise informed medical professionals that he has 
back pain.  However, a firm diagnosis has never been entered.  
Although a 1996 X-ray examination was interpreted as 
demonstrating "there may be mild scoliosis" this is neither 
a complete diagnosis nor did a professional relate the back 
pain to the suspicion of scoliosis.  What is most remarkable 
is that the assessments have remained low back pain rather 
than a diagnosis of a disease or injury.  

In essence service connection was previously denied because 
there was an absence of current disability due to disease or 
injury.  The evidence submitted in support of the petition to 
reopen raises a specter maybe there is scoliosis.  This 
evidence, either alone or in conjunction with all the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

There is no doubt to be resolved.

In regard to the argument that the initial VA examination was 
inadequate, the argument does not provide a basis for 
ignoring finality or a basis to reopen the claim.  We also 
note that the findings on the initial VA examination are not 
significantly different than the other examination reports.  




ORDER

The petition to reopen a claim for service connection for 
chronic low back pain, probable lumbosacral strain is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

